Citation Nr: 0516021	
Decision Date: 06/14/05    Archive Date: 06/21/05

DOCKET NO.  04-04 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to an effective date prior to March 21, 2001, for 
the grant of service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel






INTRODUCTION

The veteran served on active duty from February 1947 to 
December 1951.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Anchorage, Alaska, which granted service connection for 
bilateral hearing loss and assigned a schedular evaluation of 
30 percent disabling, effective from March 21, 2001.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim and obtained any relevant evidence he 
identified.

2.  The veteran did not submit a claim, either formal or 
informal, for service connection for bilateral hearing loss 
prior to March 21, 2001.


CONCLUSION OF LAW

The criterion for entitlement to an effective date prior to 
March 21, 2001, for the grant of service connection for 
bilateral hearing loss is not met.  38 U.S.C.A. §§ 5101, 
5107, 5110 (West 2002); 38 C.F.R. §§ 3.151, 3.155, 3.157, 
3.400 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that there was a significant 
change in VA law during the course of this appeal.  On 
November 9, 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became law.  
Regulations implementing the VCAA have been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA and 
the implementing regulations apply in the instant case.

The Board notes that the veteran was notified of the 
provisions of the VCAA and how it applied to his claim by 
correspondence dated in April 2001 and the initial rating 
decision was issued in January 2003.  Thus, the VCAA notice 
was timely.  

Moreover, as this claim is, in essence, derivative of this 
rating decision and not based upon receipt of an application 
for benefits, the Board finds that the veteran was not 
prejudiced by any VCAA notice timing deficiency.  See 
VAOPGCPREC 8-2003; but see, Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  The facts in this case can be distinguished 
from Pelegrini, in that VA regulations provide specific 
procedures upon receipt of a notice of disagreement and the 
Court has held that only one notice of disagreement may be 
received upon a single adjudicatory issue.  See, 38 C.F.R. 
§ 20.200 (2003); see also, Hamilton v. Brown, 4 Vet. 
App. 528, 538 (1993); Manlincon v. West, 12 Vet. App. 238 
(1999).  Here, notice for the claim involved could not have 
been provided prior to the rating decision from which the 
notice of disagreement flowed and subsequent notice and re-
adjudication after the fact would have seriously impeded the 
timing and process for perfecting the appeal.

In addition, the veteran was sufficiently informed of the 
efforts to obtain evidence on his behalf and of the evidence 
actually received by VA by communications from the RO, to 
include a statement of the case, during the course of his 
claim for service connection for bilateral hearing loss.  As 
he has been kept apprised of what he must show to prevail in 
his claims, what information and evidence he is responsible 
for, and what evidence VA must secure, there is no further 
duty to notify.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The veteran's service medical records and all identified and 
authorized post-service medical records pertinent to the 
claim have been requested or obtained.  In addition, in 
January 2001, he underwent VA audiometric examination.  
Therefore, the Board finds the duty to assist and duty to 
notify provisions of the VCAA have been fulfilled.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the veteran are 
to be avoided).  Taking all factors into consideration, there 
is no prejudice to the veteran in proceeding to consider this 
claim on the merits.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).

Analysis

The effective date for an award of service connection is 
governed by 38 U.S.C.A. § 5110(a), which states that unless 
specifically provided otherwise, the effective date of an 
award based on an original claim, a claim reopened after 
final adjudication, or a claim for an increase of 
compensation, shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of the receipt 
of the application therefor.  38 U.S.C.A. § 5110(a); 
38 C.F.R. § 3.400.  An exception to this general rule applies 
if a claim is received within one year from separation from 
service.  In that case, the effective date shall be the day 
following separation from service.  See 38 C.F.R. 
§ 3.400(b)(2).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a); 
38 C.F.R. § 3.151.  A "claim" or "application" is a formal 
or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit.  38 C.F.R. § 3.1(p).  An informal 
claim is any communication indicating an intent to apply for 
one or more benefits.  The benefit sought must be identified.  
38 C.F.R. § 3.155.  The mere presence of medical evidence of 
a disability does not constitute a claim; rather, the veteran 
must assert a claim either expressly or impliedly.  VA is not 
required to conjure up issues not raised by the claimant.  
Brannon v. West, 12 Vet. App. 32, 35 (1998).

In the present case, the veteran's informal claim for 
entitlement to service connection for bilateral hearing loss 
was received by VA on March 21, 2001.  Prior to this date, 
the record contains evidence that the veteran was in receipt 
of treatment for hearing loss in 1983.  However, the claims 
file does not show that a claim for hearing loss was received 
prior to March 21, 2001, or that any claim for that benefit 
was previously denied.  

The Board acknowledges the veteran's contention and his 
belief that his award of service connection for bilateral 
hearing loss should date back to 1983 based on records 
showing hearing loss in 1983.  However, as noted above, VA 
regulations for establishing an effective date for an award 
of service connection require not only evidence of a 
diagnosis of the disability in question, but also a 
communication from the veteran or his or her representative 
expressing a desire to apply for service connection for the 
disability diagnosed.  

In the case at hand, there is no evidence of any 
communication from the veteran expressing a desire to apply 
for service connection for his hearing loss until March 21, 
2001.  As a result, there is nothing in the record prior to 
March 21, 2001, that can be construed as an application for 
service connection for hearing loss.  Thus, there is no basis 
for awarding service connection for hearing loss prior to 
March 21, 2001.

Again, the Board fully understands the veteran's contentions.  
However, the Board is bound by VA laws and regulations, and 
in the present case there is simply no legal basis for 
finding that an earlier effective date is warranted.  The 
Board has also considered the provisions of 38 U.S.C.A. 
§ 5107(b), but there is not such a state of approximate 
balance of the positive evidence with the negative evidence 
to otherwise warrant a favorable decision.




ORDER

The appeal to establish entitlement to an effective date 
prior to March 21, 2001, for the grant of service connection 
for bilateral hearing loss is denied.



_______________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


